Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1.	This Office Action is in response to the application filed on 7/19/2021.

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/19/21 has been entered.

Response to Arguments
3.	The applicant’s arguments filed 7/19/2021 have been taken into consideration, but are moot in view of new grounds of rejection.
In response to the applicant’s argument that the cited prior art fails to teach or suggest extracting information from the monitored DNS traffic to generate a record identifier, the record identifier being generated based at least in part on the domain identifier and the DNS record type corresponding to the one or more DNS queries:
Pon et al (US 10,862,907) has been cited, which discloses extracting information from the monitored DNS traffic to generate a record identifier (see fig. 1, ‘144 & col. 5, lines 10-20 of Pon et al, which discloses collecting data corresponding to DNS records, such as WHOIS records), the record identifier being generated based at least in part on both the domain identifier (see fig. 1, ‘144 & col. 5, lines 10-20 of Pon et al, which discloses that the WHOIS records are drawn to domain registration data) and a DNS record type corresponding to the one or more DNS queries (see fig. 1, col. 8, lines 27-30, col. 8, lines 60-67, and col. 9, lines 1-5 of Pon et al, which disclose DNS record types, such as CNAME, MX, etc., being utilized in regards to stored domain name information associated with received DNS requests).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shitrit-Efergan et al (US 2018/0351976) in view of Zhang et al (US 2018/0041521), further in view of Pon et al (US 10,862,907). 
Regarding claim 1, Shitrit-Efergan et al discloses a method executed by one or more (par [0016], which discloses monitoring and analyzing DNS traffic to mitigate domain-related attacks), comprising:
monitoring DNS traffic including a domain identifier to and from one or more DNS servers (fig. 1, par [0007], lines 9-11, which discloses analyzing queries transmitted to DNS servers associated with a particular domain name and par [0053], lines 1-6 & par [0059], lines 1-6, which disclose identifying a domain name corresponding to a DNS request), the DNS traffic including one or more DNS queries (par [0007], lines 1-10) and one or more corresponding responses (par [0009], “query response to the client”); and
activating one or more mitigation actions based at least in part on a determination that the one or more occurrence metrics are indicative of the cybersecurity risk (fig. 5, ‘S570 & par [0023], which discloses generating an alert and mitigating a potential DNS attack based anomalies detected in analyzed traffic, monitored by a DNS resolver).
Zhang et al further teaches updating a DNS metadata record stored in memory and associated with the record identifier based at least in part on the monitored DNS traffic and the DNS metadata record comprising one or more occurrence metrics associated with instances of the domain identifier and the DNS record type in previous DNS traffic (fig. 6B, fig. 9 & par [0056], which disclose updating, previously stored, domain reputations, including domains infected with malware and malicious activity in a table storing metrics associated with each analyzed domain, which includes records, including DNS resource record types, of domain names associated with various malicious signatures and other network activity).
Therefore, it would have been obvious to one of ordinary skill in the art before the  et al with the malware domain detecting embodiment of Zhang et al to include leveraging of DNS information and utilizing clustering of malware source information and a analyzing plurality of malware samples to prevent malicious sources from avoiding detection of malware by using software tools that mask malware as being non-malicious (Zhang et al par [0028]).
Pon et al further teaches the specified limitations, including extracting information from the monitored DNS traffic to generate a record identifier (fig. 1, ‘144 & col. 5, lines 10-20, which discloses collecting data corresponding to DNS records, such as WHOIS records), the record identifier being generated based at least in part on both the domain identifier (fig. 1, ‘144 & col. 5, lines 10-20, which discloses that the WHOIS records are drawn to domain registration data) and a DNS record type corresponding to the one or more DNS queries (fig. 1, col. 8, lines 27-30, col. 8, lines 60-67, and col. 9, lines 1-5, which disclose DNS record types, such as CNAME, MX, etc., being utilized in regards to stored domain name information associated with received DNS requests); and determining whether the one or more occurrence metrics associated with instances of the domain identifier and the DNS record type in previous DNS traffic are indicative of a cybersecurity risk (col. 13, lines 35-45, which discloses identifying and monitoring risks based on said MX and other resource record types associated with the domain name) based on at least in part on one or more risk scores associated with the occurrence metrics and one or more cybersecurity risk thresholds (col. 21, lines 30-33, 38-40, and 47-50, which disclose measuring a network threat based on a domain resource record measure satisfying a threshold for assessing a network threat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the domain threat detection system of Pon et al within as disclosed in col. 2, lines 42-50 of Pon et al) when incorporating the continuous detection of threatening domains (as disclosed in col. 2, lines 55-59 of Pon et al) within the teachings of Shitrit-Efergan et al and Zhang et al, by preventing potentially malicious content being transmitted from a source previously identified as matching a malicious domain.
Regarding claim 2, Shitrit-Efergan et al and Zhang et al teach the method of claim 1.
Zhang et al further teaches wherein the one or more occurrence metrics comprise at least one of: a quantity of prior updates to the DNS metadata record or a rate of updates to the DNS metadata record during a time period (sec [0062], lines 21-28, which discloses new domain malware samples being uploaded on a periodic basis), the time period being determined based on a timestamp associated with at least one occurrence of the domain identifier and either a second timestamp associated with at least one other occurrence of the domain identifier or a current time (sec [0062], lines 21-28, “hourly, daily, and/or based on another time or event based trigger”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al to include utilizing periodic receiving and clustering of malware source information and a analyzing plurality of updated malware samples to prevent malicious sources from avoiding detection of malware by using software tools that mask malware as being non-malicious at various time periods (Zhang et al par [0028] and [0062]).
Regarding claim 3, Shitrit-Efergan et al and Zhang et al teach the method of claim 1.
Zhang et al teaches wherein each occurrence metric in the one or more occurrence metrics corresponds to the DNS record type (par [0080], lines 1-5 and 18-22, which discloses collecting detected malware samples in DNS databases and storing them in various DNS resource records) and wherein each occurrence metric in the one or more occurrence metrics is updated based on DNS traffic associated with the corresponding DNS record type (fig. 6B & par [0081], lines 1-9, which discloses updating stored domain reputations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 1.
Regarding claim 4, Shitrit-Efergan et al and Zhang et al teach the method of claim 1.
Zhang et al further teaches wherein the one or more occurrence metrics comprise an average time-to-live (TTL) value associated with one or more previous responses received from the one or more DNS servers and relating to the domain identifier (par [0080], lines 1-6, which discloses DNS collectors collecting and sending DNS responses to the DNS database storing DNS records, including TTL and record source data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 1.

Regarding claim 5, Shitrit-Efergan et al and Zhang et al teach the method of claim 1.	Zhang et al further teaches:
 extracting the DNS record type and a DNS response value from the one or more DNS queries (par [0044], lines 4-8, “extracting specific features of DNS”) and the corresponding one or more responses (par [0047], which discloses DNS responses being collected); and 
generating the record identifier based at least in part on the domain identifier, the record type, and the DNS response value (par [0080], lines 1-6, “DNS responses to pDNS database”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 1.
Regarding claim 6, Shitrit-Efergan et al and Zhang et al teach the method of claim 1.
Zhang et al further teaches transmitting an update to a DNS database storing the DNS metadata record based at least in part on the monitored DNS traffic (par [0080], lines 11-18, which discloses updating the DNS database with updated domain reputation data), the update comprising the record identifier (par [0075], “provide Sample_S in database”); and
updating the one or more occurrence metrics in the record corresponding to the record identifier in the DNS database based at least in part on the monitored DNS traffic (par [0047], which discloses collecting monitored DNS traffic info to add to a DNS database).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 7, Shitrit-Efergan et al and Zhang et al teach the method of claim 1.
Zhang et al further teaches wherein determining whether the one or more occurrence metrics are indicative of a cybersecurity risk comprises:
applying one or more risk assessment rules to at least the one or more occurrence metrics to generate the one or more risk scores (par [0041], lines 24-28, [0042], lines 7-13 & [0048], lines 7-12, which disclose calculating a reputation score based on assessed risks and rules correlating to detected malware threats associated with a domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al to include utilizing periodic receiving and clustering of malware source information and a analyzing plurality of updated malware samples to prevent malicious sources from avoiding detection of malware by using software tools that mask malware as being non-malicious at various time periods (Zhang et al par [0028] and [0062]).
Regarding claim 8, Shitrit-Efergan et al and Zhang et al teach the method of claim 7.
Zhang et al further teaches wherein determining whether the one or more occurrence metrics are indicative of a cybersecurity risk further comprises:
(Zhang: par [0048], lines 12-15, “DNS reputation score exceeds a threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 7.
Regarding claim 9, Shitrit-Efergan et al and Zhang et al teach the method of claim 7.
	Zhang et al further teaches wherein the one or more risk assessment rules are further applied to at least a portion of the one or more responses to generate the one or more risk scores (Zhang: par [0080], lines 1-13, DNS reputation scores being generated based on DNS responses collected and stored in DNS databases, which stores DNS records).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 7.
Regarding claim 10, Shitrit-Efergan et al and Zhang et al teach the method of claim 7.
Shitrit-Efergan et al further teaches determining that there is insufficient information to generate the one or more risk scores (par [0053], lines 7-13, which discloses determining whether or not a request matching a footprint associated with a DNS attack or includes a domain name stored in a white list);
par [0055], which discloses determining if a captured footprint is associated with a potential attack or a white list of acceptable domain names); and
tagging the network communication for further analysis (par [0055-0058], which discloses storing several footprints associated target domain names and white listed domain names).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 7.

Regarding claim 11, Shitrit-Efergan et al and Zhang et al teach the method of claim 1.
Zhang et al further teaches applying one or more risk assessment rules to the metadata associated with the domain identifier to generate one or more risk scores (par [0048], lines 7-11, which discloses a domain reputation score corresponding to domains associated with pre-stored malware samples); and
activating the one or more mitigation actions based at least in part on a determination that the one or more risk scores exceed one or more associated cybersecurity risk thresholds (par [0080], lines 18-22 “reputation threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al 

Regarding claim 12, Shitrit-Efergan et al and Zhang et al teach the method of claim 1.
Shitrit-Efergan et al further teaches wherein the one or more mitigation actions comprise one or more of: generating an alert and transmitting the generated alert to a security administrator, rejecting the network communication (par [0074], which discloses black listing and blocking DNS requests upon determining that a DNS name is not disclosed within a white list), dropping the network communication, quarantining the network communication, removing a URL within the network communication, or modifying a URL within the network communication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 1.
Regarding claim 13, Shitrit-Efergan et al discloses an apparatus for mitigating cybersecurity risk by analyzing domain name system (DNS) traffic (fig. 5-6 & par [0023-0024], which disclose detecting and mitigating potential recursive DNS attacks), comprising:
one or more processors (fig. 1); and one or more memories operatively coupled to at least one of the one or more processors (fig. 1, ‘720) and having instructions stored thereon that, when executed by at least one of the one or more processors (fig. 2), cause at least one of the one or more processors to:
par [0007], lines 9-11, which discloses analyzing queries transmitted to DNS servers associated with a particular domain name), the DNS traffic including one or more DNS queries and one or more corresponding responses and transmitted between one or more DNS servers (fig. 1, 130-1…n);
the DNS metadata record comprising one or more occurrence metrics associated with instances of the domain identifier in previous DNS traffic (fig. 2 & par [0036],which disclose the predictive model database labeling the status of each domain based on anomalies detected in packets forwarded from a domain); and
activate one or more mitigation actions based at least in part on a determination that the one or more occurrence metrics are indicative of the cybersecurity risk (fig. 5, ‘S570 & par [0023], which discloses generating an alert and mitigating a potential DNS attack based anomalies detected in analyzed traffic, monitored by a DNS resolver).
Zhang et al further teaches updating a DNS metadata record stored in memory and associated with the record identifier based at least in part on the monitored DNS traffic and the DNS metadata record comprising one or more occurrence metrics associated with instances of the domain identifier and the DNS record type in previous DNS traffic (fig. 6B, fig. 9, & par [0056], which disclose updating domain reputations, including domains infected with malware and malicious activity in a table storing metrics associated with each analyzed domain, which includes records, including DNS resource record types, of domain names associated with various malicious signatures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al (Zhang et al par [0028]).
Pon et al further teaches the specified limitations, including extracting information from the monitored DNS traffic to generate a record identifier (fig. 1, ‘144 & col. 5, lines 10-20, which discloses collecting data corresponding to DNS records, such as WHOIS records), the record identifier being generated based at least in part on both the domain identifier (fig. 1, ‘144 & col. 5, lines 10-20, which discloses that the WHOIS records are drawn to domain registration data) and a DNS record type corresponding to the one or more DNS queries (fig. 1, col. 8, lines 27-30, col. 8, lines 60-67, and col. 9, lines 1-5, which disclose DNS record types, such as CNAME, MX, etc., being utilized in regards to stored domain name information associated with received DNS requests); and determining whether the one or more occurrence metrics associated with instances of the domain identifier and the DNS record type in previous DNS traffic are indicative of a cybersecurity risk (col. 13, lines 35-45, which discloses identifying and monitoring risks based on said MX and other resource record types associated with the domain name) based on at least in part on one or more risk scores associated with the occurrence metrics and one or more cybersecurity risk thresholds (col. 21, lines 30-33, 38-40, and 47-50, which disclose measuring a network threat based on a domain resource record measure satisfying a threshold for assessing a network threat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the domain threat detection system of Pon et al within as disclosed in col. 2, lines 42-50 of Pon et al) when incorporating the continuous detection of threatening domains (as disclosed in col. 2, lines 55-59 of Pon et al) within the teachings of Shitrit-Efergan et al and Zhang et al, by preventing potentially malicious content being transmitted from a source previously identified as matching a malicious domain.
Regarding claim 14, Zhang et al further teaches wherein the one or more occurrence metrics comprise at least one of: an average time-to-live (TTL) value associated with one or more previous responses received from the one or more DNS servers and relating to the domain identifier (par [0080], lines 1-6, which discloses DNS collectors collecting and sending DNS responses to the DNS database storing DNS records, including TTL and record source data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 13.

Regarding claim 15, Shitrit-Efergan et al and Zhang et al teach the method of claim 13.
Zhang et al further teaches extracting the DNS record type and DNS response value from the one or more DNS queries (par [0044], lines 4-8, “extracting specific features of DNS”) and the corresponding one or more responses (par [0047], which discloses DNS responses being collected); and 
par [0080], lines 1-6, “DNS responses to pDNS database”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 13.
Regarding claim 16, Shitrit-Efergan et al and Zhang et al teach the method of claim 13.
Zhang et al further teaches applying one or more risk assessment rules to at least the one or more occurrence metrics to generate the one or more risk scores (par [0041], lines 24-28, [0042], lines 7-13 & [0048], lines 7-12, which disclose calculating a reputation score based on assessed risks and rules correlating to detected malware threats associated with a domain) and comparing each of the one or more risk scores with a corresponding associated cybersecurity risk threshold in the one or more cybersecurity risk thresholds (par [0048], lines 12-15, “DNS reputation score exceeds a threshold”)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al to include utilizing periodic receiving and clustering of malware source information and a analyzing plurality of updated malware samples to prevent malicious sources from avoiding detection of malware by using software tools that mask malware as being non-malicious at various time periods (Zhang et al par [0028] and [0062]).
Regarding claim 17, Shitrit-Efergan et al discloses at least one non-transitory computer-readable medium storing computer-readable instructions (sec [0081], lines 4-5) that, when executed by one or more computing devices, cause at least one of the one or more computing devices (fig. 1), to:
monitor DNS relating to the domain identifier between one or more DNS servers (par [0007], lines 9-11, which discloses analyzing queries transmitted to DNS servers associated with a particular domain name); and
activate one or more mitigation actions based at least in part on a determination that the one or more occurrence metrics are indicative of the cybersecurity risk (fig. 5, ‘S570 & par [0023], which discloses generating an alert and mitigating a potential DNS attack based anomalies detected in analyzed traffic, monitored by a DNS resolver).
Zhang et al further teaches updating a DNS metadata record stored in memory and associated with the record identifier based at least in part on the monitored DNS traffic and the DNS metadata record comprising one or more occurrence metrics associated with instances of the domain identifier and the DNS record type in previous DNS traffic (fig. 6B & par [0056], which disclose updating domain reputations, including domains infected with malware and malicious activity in a table storing metrics associated with each analyzed domain, which includes records, including DNS resource record types, of domain names associated with various malicious signatures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al (Zhang et al par [0028]).
Pon et al further teaches the specified limitations, including extracting information from the monitored DNS traffic to generate a record identifier (fig. 1, ‘144 & col. 5, lines 10-20, which discloses collecting data corresponding to DNS records, such as WHOIS records), the record identifier being generated based at least in part on both the domain identifier (fig. 1, ‘144 & col. 5, lines 10-20, which discloses that the WHOIS records are drawn to domain registration data) and a DNS record type corresponding to the one or more DNS queries (fig. 1, col. 8, lines 27-30, col. 8, lines 60-67, and col. 9, lines 1-5, which disclose DNS record types, such as CNAME, MX, etc., being utilized in regards to stored domain name information associated with received DNS requests); and determining whether the one or more occurrence metrics associated with instances of the domain identifier and the DNS record type in previous DNS traffic are indicative of a cybersecurity risk (col. 13, lines 35-45, which discloses identifying and monitoring risks based on said MX and other resource record types associated with the domain name) based on at least in part on one or more risk scores associated with the occurrence metrics and one or more cybersecurity risk thresholds (col. 21, lines 30-33, 38-40, and 47-50, which disclose measuring a network threat based on a domain resource record measure satisfying a threshold for assessing a network threat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the domain threat detection system of Pon et al within the malware domain detecting embodiments of Shitrit-Efergan et al and Zhang et al for as disclosed in col. 2, lines 42-50 of Pon et al) when incorporating the continuous detection of threatening domains (as disclosed in col. 2, lines 55-59 of Pon et al) within the teachings of Shitrit-Efergan et al and Zhang et al, by preventing potentially malicious content being transmitted from a source previously identified as matching a malicious domain.
Regarding claim 18, Shitrit-Efergan et al and Zhang et al teach the method of claim 17.
Zhang et al further teaches wherein the one or more occurrence metrics comprise at least one of: 
an average time-to-live (TTL) value associated with one or more previous responses received from the one or more DNS servers (par [0080], lines 1-6, which discloses DNS collectors collecting and sending DNS responses to the DNS database storing DNS records, including TTL and record source data) and relating to the domain identifier, a quantity of prior updates to the DNS metadata record, or an occurrence rate of updates to the DNS metadata record during a time period, the occurrence rate being determined based on at least one timestamp associated with at least one occurrence of the domain identifier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 17.
Regarding claim 19, Shitrit-Efergan et al and Zhang et al teach the method of claim 17.
Zhang et al further teaches extracting the DNS record type and a DNS response value from the one or more DNS queries (par [0044], lines 4-8, “extracting specific features of DNS”) and the corresponding one or more responses (par [0047], which discloses DNS responses being collected); and 
generating the record identifier based at least in part on the domain identifier, the DNS record type, and the DNS response value (fig. 9 & par [0080], lines 1-6, “DNS responses to pDNS database”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al using the rationale addressed in claim 17.
Regarding claim 20, Zhang et al teaches applying one or more risk assessment rules to at least the one or more occurrence metrics to generate the one or more risk scores (par [0041], lines 24-28, [0042], lines 7-13 & [0048], lines 7-12, which disclose calculating a reputation score based on assessed risks and rules correlating to detected malware threats associated with a domain); and
comparing each of the one or more risk scores with a corresponding associated cybersecurity risk threshold in the one or more cybersecurity risk thresholds (par [0048], lines 12-15, “DNS reputation score exceeds a threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shitrit-Efergan et al with the malware domain detecting embodiment of Zhang et al to include utilizing periodic  to prevent malicious sources from avoiding detection of malware by using software tools that mask malware as being non-malicious at various time periods (Zhang et al par [0028] and [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210721